WOLLMAN, Circuit Judge.
LeRoy Baesler appeals the district court’s 1 denial of his motion for summary judgment, which sought the consolidation of several arbitration claims. We affirm.
In 1986, Continental Grain Co. (Continental) entered into standard safflower contracts with several producers. Each contract contained similar language, including a clause that required arbitration of any controversy or claim arising out of the agreement. The contracts were silent on the issue of consolidation.
Each of the producers purchased safflower seed from Continental and then offered Continental the resulting crop. Continental, however, discounted the price and refused acceptance of some of the safflower because of alleged sprout damage. A dispute arose over Continental’s actions, and the individual producers entered into separate arbitration proceedings with Continental.
Baesler, one of the producers, brought an action against Continental in state district court asking that the several arbitration proceedings be consolidated. After Continental removed the action to the United States District Court, Baesler filed a motion for summary judgment seeking the same relief. The district court, however, granted Continental’s motion for summary judgment, finding that it did not have the authority to order consolidation of arbitration hearings.
The single issue before us is whether a district court has the power to consolidate arbitration proceedings when the arbitration clause of the parties’ agreement is silent regarding consolidation. This is a question of first impression for our court. Several other courts of appeals, however, have addressed the question, resulting in conflicting decisions.
Section 4 of the Federal Arbitration Act provides:
A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration may petition any United States district court * * * for an order directing that such arbitration proceed in the manner provided for in such agreement. * * * The court shall hear the parties, and upon being satisfied that the making of the agreement for arbitration or the failure to comply therewith is not in issue, the court shall make an order directing the parties to proceed to arbitration in accordance with the terms of the agreement.
9 U.S.C. § 4.
The Court of Appeals for the Second Circuit has held that district courts have the power to order consolidation, finding *1195the source of this power in the liberal purpose of the Federal Arbitration Act to foster dispute resolution in a speedy and economical manner and in Rules 42(a) and 81(a)(3) of the Federal Rules of Civil Procedure. Compania Espanola de Petroleos, S.A. v. Nereus Shipping, S.A., 527 F.2d 966, 975 (2d Cir.1975), cert. denied, 426 U.S. 936, 96 S.Ct. 2650, 49 L.Ed.2d 387 (1976).
The Court of Appeals for the First Circuit has held that a district court may order consolidation of arbitration proceedings if a provision of state arbitration law specifically authorizes such action. New England Energy, Inc. v. Keystone Shipping Co., 855 F.2d 1 (1st Cir.1988), cert. denied, — U.S. -, 109 S.Ct. 1527, 103 L.Ed.2d 832 (1989). Because Baesler makes no contention that North Dakota law contains such a provision, we need not determine whether we would follow the First Circuit’s holding if such a provision did exist.
The Fifth, Ninth, and Eleventh Circuits have held that district courts lack the authority to order consolidation, relying on section 4 of the Federal Arbitration Act and on the Act’s purpose of ensuring judicial enforcement of privately made arbitration agreements. Protective Life Ins. Corp. v. Lincoln Nat’l Life Ins. Corp., 873 F.2d 281, 282 (11th Cir.1989); Del E. Webb Constr. v. Richardson Hosp. Auth., 823 F.2d 145, 150 (5th Cir.1987); Weyerhaeuser Co. v. Western Seas Shipping Co., 743 F.2d 635, 637 (9th Cir.), cert. denied, 469 U.S. 1061, 105 S.Ct. 544, 83 L.Ed.2d 431 (1984). See also, New England Energy, Inc., 855 F.2d at 9 (Selya, J., dissenting).
Under the view of these cases, a court may only “determine whether a written arbitration agreement exists, and if it does, enforce it ‘in accordance with its terms.’ ” Weyerhaeuser, 743 F.2d at 637 (quoting section 4); see also Protective Life Ins. Corp., 873 F.2d at 282; Del E. Webb Constr., 823 F.2d at 150.
We agree with the majority view that the Federal Arbitration Act precludes federal courts from ordering consolidation of arbitration proceedings. The Supreme Court has explicitly rejected the assertion that the overriding goal of the Act is to promote the expeditious resolution of claims. Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 219, 105 S.Ct. 1238, 1241, 84 L.Ed.2d 158 (1985). See also Surman v. Merrill Lynch, Pierce, Fenner & Smith, 733 F.2d 59, 62-63 (8th Cir.1984). Instead, the Court has recognized that the passage of the Act “was motivated, first and foremost, by a congressional desire to enforce agreements into which parties had entered.” 470 U.S. at 220, 105 S.Ct. at 1242. In accordance with this purpose, we read the Federal Arbitration Act as requiring federal courts to enforce arbitration agreements as they are written. Accordingly, we hold that absent a provision in an arbitration agreement authorizing consolidation, a district court is without power to consolidate arbitration proceedings.
The district court’s judgment is affirmed.
Judge John R. Brown will file a separate opinion at a later time expressing his views on this case.

. The Honorable Patrick A. Conmy, Chief Judge, United States District Judge for the District of North Dakota.